Appellant was convicted upon a charge of the possession of intoxicating liquors. The evidence, upon which *Page 303 
the conviction rests, was obtained by officers in the course of the execution of a search warrant. We will discuss briefly two contentions made by appellant in respect to that warrant, and, first, that it was invalid because issued on Sunday.
The fact that a search warrant is issued on Sunday does not render it invalid, unless expressly prohibited by statutory enactment. 47 Am. Jur., p. 520, par. 30. There is no such prohibition in any of our statutes. The question was considered in State v. Conwell, 96 Me. 172, 51 A. 873, 90 Am. St. Rep. 333, and we are in accord with what was said in the first four paragraphs of that opinion as furnishing a sufficient basis for the announced conclusion.
The second contention is that the warrant was invalid, because issued solely upon the statutory affidavit, Section 1975, Code 1930, that the affiant "has reason to believe and does believe," etc. Byars v. United States, 273 U.S. 28, 47 S. Ct. 248, 71 L. Ed. 520, and other federal cases are cited by appellant to the effect that under the Fourth Amendment to the Federal Constitution such an affidavit is insufficient — that the officer who issues the warrant must have before him the facts which justify a finding of probable cause. That this is the rule prescribing the exercise of the federal authority in such matters is beyond question, as it well ought to be as to officers who are neither selected by, nor who are in any way directly accountable to, the people.
But in Tucker v. State, 128 Miss. 211, 218, 90 So. 845, 846, 24 A.L.R. 1377, we said, citing Weeks v. United States,232 U.S. 383, 34 S. Ct. 341, 58 L. Ed. 652, L.R.A. 1915B, 834, Ann. Cas. 1915C, 1177, "that the Fourth Amendment to the federal Constitution was directed alone to the exercise of federal authority and had no application to state action." The state is free, therefore, to pursue its own course of procedure under Section 23, Constitution of 1890, which is the section of our State Constitution dealing with unreasonable searches and *Page 304 
seizures; and under it we have held, in Mai v. State, 152 Miss. 225, 233, 119 So. 177, Sykes v. State, 157 Miss. 600,128 So. 753, Johnson v. City of Aberdeen, 179 Miss. 526, 176 So. 262, and Goss v. State, 187 Miss. 72, 192 So. 447, 448, that "as between the state and the defendant, a judicial finding of the officer issuing the warrant, of the existence of probable cause therefor, is conclusive, and therefore cannot be inquired into." We are satisfied with the soundness of the reasons as stated in the Mai case for this rule. The statutory basis for it has existed in this state for many years, and if, as a result thereof, our people have been arbitrarily dealt with, or oppressed or unreasonably treated we have not heard of it, as undoubtedly we would, had the course of events been such as to seriously raise the question.
We have carefully considered the other points presented by appellant and find no reversible error.
Affirmed.